666 F.2d 1029
UNITED STATES of America, Plaintiff-Appellee,v.Schubert E. MUNDT, Defendant-Appellant.
No. 80-1719.
United States Court of Appeals,Sixth Circuit.
Dec. 7, 1981.

Richard Durant, Durant & Durant, Detroit, Mich., for defendant-appellant.
James K. Robinson, U. S. Atty., Samuel C. Damren, Asst. U. S. Atty., David L. Maurer, Detroit, Mich., for plaintiff-appellee.
Before LIVELY, MERRITT and KENNEDY, Circuit Judges.

ORDER

1
The defendant Mundt appeals from his jury conviction on three counts of violating 26 U.S.C. § 7203, willful failure to file a federal income tax return.  Though he had filed returns as required by law in previous years, the defendant filed "protest" tax returns for the years 1972, 1973 and 1974.  These returns disclosed none of the information with respect to defendant's income for the years required by law, but contained notations and attachments which claimed that his constitutional rights would be violated if he were required to disclose the information called for by the applicable laws.


2
Upon consideration of the briefs and oral arguments of counsel together with the record on appeal this court concludes that no errors prejudicial to the rights of the defendant occurred during the district court proceedings.  The evidence was sufficient to support the jury's finding of guilt beyond a reasonable doubt.  United States v. Evanko, 604 F.2d 21 (6th Cir. 1979).


3
The judgment of the district court is affirmed.